DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 4-6 of the response, filed 04/20/2021, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. §103, have been fully considered and are persuasive.  As discussed in the interview conducted on 03/09/2021, the previously cited prior art fails to disclose the amendment to Claim 1 of the reinforcing sheet consisting of elastomeric polymer, as Northfield discloses a reinforcing sheet comprising elastomeric polymer along with other materials.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Blackburn (US Patent No: 5,876,651).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drozdenko (US Publication No: 2017/0023010) in view of Fameau (US Publication No: 2014/0030105), Dudon (US Patent No: 9,664,201), and Blackburn (US Patent No: 5,876,651).
Regarding Claim 1: Drozdenko discloses a turbine machine blade (Figure 2A, No. 102) having an aerodynamic surface extending along a first direction between a leading edge (106) and a trailing edge (108) (Figure 2B) and along a second direction that is substantially perpendicular to said first direction between a blade root (104) and a blade tip (105).  The blade includes a metal structural reinforcement (Figures 2B & 3, No. 162) that is adhesively bonded by an epoxy adhesive bond on said leading edge (Figure 2B & 3, No. 168 & 170; Paragraph [0045]), which is of matching shape and that presents along its entire height a section that is substantially V-shaped with a base extended by two lateral flanks of respective profiles (Figure 3), wherein, in order to increase the toughness of the epoxy adhesive bond in the event of the epoxy adhesive bond cracking, said epoxy adhesive bond includes a reinforcing sheet (166).  Drozdenko, however, fails to disclose the profiles of the respective flanks becoming thinner at free ends going towards said trailing edge, said aerodynamic surface being made of organic 
Fameau teaches a turbine engine blade (Figure 4, No. 1) comprising a metal structural reinforcement (20), wherein said reinforcement presents along its entire height a section that is substantially V-shaped (Figure 2) with a base extended by two lateral flanks (26, 28) of respective profiles that become thinner at free ends going towards said trailing edge (Figure 2; Paragraph [0040]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the two lateral flanks of the reinforcement of Drozdenko with respective profiles that become thinner at free ends going towards said trailing edge, as taught by Fameau, for the purpose of maintaining an assembly space between the flanks and the airfoil, thus allowing the thickness of an adhesive between the airfoil and the reinforcement to be varied as well as allowing the thickness of the airfoil itself to be adapted to the reinforcement while still remaining compatible with the strength needs of the blade (Paragraph [0041], Lines 3-7; Paragraph [0046], Lines 1-9).
Dudon teaches a turbine engine blade (Figure 1, No. 10) comprising an aerodynamic surface (11, 13), wherein said surface is made of organic matrix composite material reinforced by fibers (Column 3, Lines 1-7). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the aerodynamic surface of the blade of 
Blackburn teaches a turbine engine blade (Figures 1-2, No. 10) comprising a reinforcement (16), an airfoil (12), and an intermediate layer (14) between the reinforcement and the airfoil, wherein the intermediate layer consists of elastomer polymer (Column 2, Lines 56-57), said elastomeric polymer having the following properties at 23°C: Young's modulus E ≈ 10 MPa; stress at rupture > 10 MPa; strain at rupture > 80% (Column 2, Lines 56-57 & 61-63; Viton A-200 Spec sheets – see attachments and below).
[AltContent: rect]
    PNG
    media_image1.png
    250
    681
    media_image1.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the reinforcement sheet of the blade of Drozdenko consist of elastomeric polymer, as taught by Blackburn, for the purpose of providing the adhesive with improved mold flow and improved compression set resistance versus other reinforcement sheet materials (Viton A-200 spec sheet, Page 1).

Regarding Claim 3: Drozdenko, as modified by Fameau, Dudon, and Blackburn, discloses the blade according to Claim 1, wherein said elastomeric polymer reinforcing sheet has a cracking rate per unit area of about 0.02 so as to double the critical energy release rate of said adhesive bond as defined by the claimed formula, where “α” is the cracking rate per unit area in the epoxy resin and “δ” represents the opening of the lips of the crack and a represents the associated cohesion stress (the cracking rate, critical energy release rate, and opening of the lips are properties of the elastomeric polymer and thus are presumed to be inherent to the elastomeric polymer; therefore, the elastomeric polymer of Drozdenko, as modified by Fameau, Dudon, and Blackburn, by having the same composition as the claimed elastomeric polymer, has the same properties as the claimed elastomeric polymer, including the claimed properties.  See MPEP 2112.01).
Regarding Claim 5: Drozdenko, as modified by Fameau, Dudon, and Blackburn, discloses the blade according to Claim 1, wherein said elastomeric polymer reinforcing sheet is integrated on an outside face of said adhesive bond (Drozdenko: Figure 3, see below; Blackburn: Column 2, Lines 63-64 & Figure 2, see below).
[AltContent: arrow][AltContent: textbox (Outside face of adhesive bond)]
    PNG
    media_image2.png
    269
    309
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Outside face of adhesive bond)]
    PNG
    media_image3.png
    634
    266
    media_image3.png
    Greyscale

Regarding Claim 6: Drozdenko, as modified by Fameau, Dudon, and Blackburn, discloses the blade according to Claim 1, constituting a turbine engine fan blade (Drozdenko: Paragraph [0041], Line 1).
Regarding Claim 7: Drozdenko, as modified by Fameau, Dudon, and Blackburn, discloses a turbine engine (Drozdenko: Figure 1, No. 20) including at least one blade (102) according to Claim 6.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drozdenko, Fameau, Dudon, and Blackburn as applied to claim 1 above, and further in view of Parkos (US Publication No: 2016/0201482).
Regarding Claim 4: Drozdenko, as modified by Fameau, Dudon, and Blackburn, discloses the blade according to Claim 1; however, Drozdenko fails to disclose said elastomeric polymer reinforcing sheet being completely embedded in said adhesive bond. 
Parkos teaches a turbine engine blade (Figures 2A-B, No. 68) comprising an adhesive (Figures 2B-C, No. 83) with a sheet (85) being completely embedded in said adhesive (Figure 2C; Paragraph [0040], Lines 8-10).
.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a blade according to Claim 1, wherein the elastomeric polymer reinforcing sheet is constituted by latticework made up of a plan array of square and/or rectangular meshes or of circular meshes.  The elastomeric polymer reinforcing sheet of Drozdenko, as modified by Fameau, Dudon, and Blackburn does not constitute latticework.  Northfield (US Patent No: 8,309,477) discloses a blade with an intermediate layer (14) between the blade and a reinforcement (10), wherein the intermediate layer comprises latticework (Figure 3); however, the intermediate layer does not consist of elastomeric polymer, and no motivation exists to make the elastomeric polymer reinforcing sheet of Drozdenko, as modified by Fameau, Dudon, and Blackburn, with latticework as taught by Northfield.  The prior art fails to disclose a blade as claimed in Claim 2; therefore, Claim 2 comprises allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/MICHAEL L SEHN/Examiner, Art Unit 3745